Exhibit 24 APPALACHIAN POWER COMPANY I, Thomas G. Berkemeyer, Assistant Secretary of APPALACHIAN POWER COMPANY, HEREBY CERTIFY that the following constitutes a true and exact copy of the resolutions duly adopted by the affirmative vote of a majority of the Board of Directors of said Company at a meeting of said Board duly and legally held on August 25, 2009, at which meeting a quorum of the Board of Directors of said Company was present and voting throughout.I further certify that said resolutions have not been altered, amended or rescinded, and that they are presently in full force and effect.
